Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the claims
Claims 1-20 are pending and examined on merits in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 11-14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as obvious over Stone et al. (WO 2016/093926A1, hereinafter “Stone”) in view of Boing et al (J. Extracellular Vesicles 2014, hereinafter “Boing”).
In regards to claims 1, 7, 8, 12 and 13, Stone discloses (see claim 1) a process for purifying a biological sample by separating a biomolecule of interest and impurities, either by flow-through or by bind­and-elute methods, comprising the steps of 
Stone teaches porous fiber and teaches separation and elution of biologically active nanoparticles, as for example, like cells, viruses and bacteria, but however, does not specifically mention that the solid phase having the surface that is non-porous to nanoparticles.
Boing teaches a single-step separation method for isolation of extracellular vesicles from a sample by size exclusion chromatography. The chromatography column comprises Sepharose CL-2B as a stationary phase. The mobile phase, phosphate-buffered saline, flows first through the column in order to wash the 
Therefore, from the given description in mind of Stone and Boing, it would be obvious to one of ordinary skilled in the art to considered including porous particles with pore size smaller than the biological active nanoparticle with the expectation of also incorporating size exclusion process in the chromatographic separation of Stone with a reasonable expectation of success because Stone also teaches porous fibers and adjusting the porosity for size exclusion would be obvious to one of ordinary skilled in the art. In regards to the limitation of surface tension of about 35 mJ/m2 or greater and a water contact angle of about 85ͦ or less, Stone teaches various surface areas but does not disclose surface tension and contact angle. However, the material of the solid phase has not been defined in the claim and distinct measuring methods (Zisman method and wetting tension method; paragraph [0045])) provides results differ by almost 30%. Moreover, is well-known to the skilled person that a plenty of methods are available for measurement of water contact angle, but however, none of these methods can be considered as a universal standard method. Accordingly, for similar reasons, the skilled person may obtain a given value when adopting a particular method, and another contact angle with another method. Consequently, again, the feature of the water contact angle is not limiting Thus without the disclosed method, 
In regards to claim 2, Stone teaches providing biological sample having the target, contacting the sample with the chromatographic exchanger material, allowing the target to bind to the high-surface area and target agent bound to the fibrous material is collected by elution (page 11, paragraph [00044] and [00045]), and one of ordinary skilled in the art can easily envisage the process of adsorption/binding, modifying the mobile phase for elution of the bound biological nanoparticles as claimed in claim 2.
In regards to claim 14, Stone teaches mixture from biological source such as mixture comprising cell culture media (paragraph [000107]).
In regards to claims 5-6, 16 and 20, as described above, Stone purifying a biological sample by separating a biomolecule of interest and impurities. Stone teaches that the method is especially suitable for separation process wherein the target agents are proteins, an inorganic molecule, cells, virus, bacteria, toxins or a prion (paragraph [00045]). Stone teaches derivatization of fibrous materials with pendant functional groups the provide cation-exchange or anion-exchange functionalities (paragraph [00036]). Stone also discloses derivatization of polymer material of fiber with various functional groups or ligands for binding to targets (paragraph [0042]) and teaches allowing the target agent to bind to high-surface fibers (page 11). Therefore, from the above description in mind, separation and isolation various biologically active nanoparticles are obvious to one of ordinary skilled in the art. Moreover, since the basic concept of isolation/separation of biologically active nanoparticles are obvious from the combination of the references, the detection or 
Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over Stone et al. (WO 2016/093926A1, hereinafter “Stone”) in view of Boing et al (J. Extracellular Vesicles 2014) as described above for claims 1, 2, 7, 8, 12 and 13 and further in view of Marcus et al (WO 2017/223048A1, hereinafter, Marcus).
Stone in view of Boing has been described above for claims 1, 2, 7, 8, 12 and 13, Stone in view of Boing discloses adsorption chromatograph and teaches elution of the bound biological molecules/particle with salt, However, in regards to 4, 10, 11 and 17, Stone in view of Boing do not specifically mention decreasing salt/or gradient for elution.
Marcus discloses ion exchange chromatograph with apparatus that includes fluid conduit (paragraph [009]). Marcus teaches that a column of packed capillary-channeled fibers can be operated at a linear velocity of about 25mm/sec or greater. For instance, about 50mm.sec or greater or about 100mm/sec in some embodiment, with a back pressure of about 2000 psi or less (paragraph [0043]). Marcus teaches a salt gradient elution step for releasing the target compounds from the solid phase ([0110]:ln 3).
Therefore, from the description in mind of Marcus, it would be obvious to one of ordinary skilled in the art before the effective filling date of claimed invention to also consider salt gradient in the method of Stone because Stone is also directed adsorption and ion-exchange chromatography and teaches utilizing salt for elution.

In regards to claims 15 and 18, Marcus as described above teaches maintaining various linear velocity and backing pressure and thus various linear velocity and backing pressure are art recognized and within the purview of one of ordinary skilled in the art.
In regards to claim 3, the presence of organic modifiers in the mobile phase to affect the retention time of the solute in the stationary phase is well-known and widely used in chromatography, so that the subject-matter of present claim 3 cannot be considered inventive too.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641